DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 6/21/2022.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action. 
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action regarding claims 1, 7, 10, and 12. The 35 USC § 112(b) rejections set forth in the previous office action regarding claims 8 and 15 still stand.

	
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that neither Kese, Ishii, Stone, Levin, or Hess teaches that the surface of the recessed portion is inclined from a sliding contact surface side to an outer surface side in a direction away from the other scissors. The applicant specifically points out the Figure 2 of Stone does not disclose this feature. However, the examiner asserts that Stone does disclose this feature in Figure 6 of the previous office action and in this office action. Figure 6 of Stone includes angled cutting surfaces 87 and 88 which are included from a sliding contact surface side to an outer surface side in a direction away from the other scissors. Thus, the applicant’s arguments have been considered but are not persuasive.


Claim Objections
Claims 7 and 52-53 objected to because of the following informalities:  
Claim 7, line 3: “has a with that” should read –has a width that--;
Claim 52, line 15: “protruding portion” should read –projecting portion--; and
Claim 53, line 1: “claim 53” should read –claim 52--.
Appropriate correction is required.

Claim Interpretation
Examiner would like to clarify position on claim 1. Regarding claim 1, the specification and the claims do not appear to set forth a view for how different elements and surfaces are being seen from particular perspectives. For example, if the blade surface is on top of the electrode region, or if it is on top of part of the electrode region, or if the electrode region and the blade surface are the same element. This is seen as broad to the examiner and therefore examiner interprets the claim language with regards to these elements as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, it is unclear what dimension of the electrode region is wider toward the distal side of the scissors. Clarity is needed. Dependent claims 9-11 inherit this issue. 
Regarding claim 15, the claim language states that the blade’s width from proximal side to distal side increases continuously which is a change from claim 12 from which claim 15 depends. It appears that the applicant is trying to claim a different embodiment from claim 12. It is indefinite how a blade width could change without being an integrally different element. Since claim 15 is dependent on claim 12, the claim appears to be indefinite. Clarity is needed. 
Regarding claims 49 and 50, claim 49 recites the limitation "the recessed portion" in line 2 and claim 50 recites the limitation “the recessed portion" in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 50 and 51, claim 50 recites the limitation "the projecting portion" in lines 3 and 6 and claim 51 recites the limitation "the projecting portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, US 20170303954, herein referred to as “Ishii”, in view of Kese et al., US 6024744, herein referred to as “Kese”, further in view of Stone, US 5573534, herein referred to as “Stone”.
Regarding claim 1, Ishii teaches a medical high frequency treatment device (Figure 1: scissors 100) comprising: a high frequency ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”) treatment device knife (Figure 6: cutting portions 13 and 23) having a pair of scissors (Figure 6: scissor pieces 12 and 22) configured to incise a biological tissue ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”), and a pivot shaft (Figure 6: turning pivot 29 and [0056]: “The scissors 100 for an endoscope include a pair of the scissor pieces 12 and 22 that face and overlap each other and are pivotally supported by a turning pivot 29 (refer to FIGS. 2 and 3) extending in an overlapping direction so as to be able to be opened and closed, and an operation wire 30.”) intersecting a plate surface direction of the scissors (Figure 6 and [0058]) and axially supporting proximal portions of the pair of scissors (Figure 6 and [0058] and [0064]: “the link pieces 17 and 27 configure a four-bar link mechanism by which the tip end treatment portion 10 is driven so as to be opened and closed while having the turning pivot 29 as a fulcrum”) such that the pair of scissors is configured to shear the biological tissue by pivoting in a direction closer to each other ([0058] and [0066]-[0067]), wherein each of the pair of scissors is formed in an elongated plate shape (Figure 6: scissor pieces 12 and 22 have an elongated plate shape) and has a blade surface (Figure 6: cutting portions 13 and 23), such that each surface of the pair of scissors includes a non-conductive layer forming a formation region (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]), and that the blade surface has an electrode region ([0091]) where the non-conductive layer is not formed (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]), one of the pair of scissors (Figure 6: scissors 100) has a projecting portion (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 below) and a recessed portion (Figure 6: concave portion 15a, also see Figures 1 and 2 below) such that the projecting portion is projecting toward the other one of the pair of scissors and formed in an intermediate portion in a longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 below) and that the recessed portion is formed adjacent to the projecting portion in the longitudinal direction of the scissors and recessed away from the other one of the pair of the scissors (Figure 6: concave portion 15a), the blade surface includes a top surface of the projecting portion and a surface of the recessed portion (Figure 6: cutting portion 13) such that the electrode region is formed on the top surface of the projecting portion and the surface of the recessed portion (Figure 6: cutting portion 13 and [0068]: “cutting portions 13 and 23 are cutting electrodes”), each of the pair of scissors (Figure 6: scissors 100) has a sliding contact surface (Figure 6 [see Figure 3 for reference also]: inner surfaces of scissor pieces 12 and 22) and an outer surface (Figure 6 [see Figure 3 for reference also]: outer surfaces of scissor pieces 12 and 22) such that the sliding contact surface is configured to come into sliding contact with each other (Figure 6 [see Figure 3 for reference also]: inner surfaces of scissor pieces 12 and 22) and that the outer surface is a rear surface with respect to the sliding contact surface (Figure 6 [see Figure 3 for reference also]: outer surfaces of scissor pieces 12 and 22 include a rear surface with respect to the inner surfaces of scissor pieces 12 and 22), and a recessed portion (Figure 6: concave portion 15a). Ishii does not explicitly disclose a treatment device wherein a width dimension of the electrode region in at least one of the pair of scissors in a plate thickness direction of the scissors is varying in the longitudinal direction of the scissors or wherein the surface of the recessed portion is inclined from a sliding contact surface side to an outer surface side in a direction away from the other one of the scissors.

    PNG
    media_image1.png
    267
    359
    media_image1.png
    Greyscale

Figure 1: Figure 6 from Ishii Annotated to Point Out Projecting Portion and Recessed Portion

    PNG
    media_image2.png
    259
    420
    media_image2.png
    Greyscale

Figure 2: Figure 3 from Ishii (While A Different Embodiment from Figure 6, It Shows Similar Features When the Scissors Are Open)

However, Kese teaches a medical high frequency treatment device (Figure 2A: instrument 40) wherein a width dimension of the electrode region (Figure 2A: grasping surfaces 20 and 22 act as electrodes as described in Col. 6, lines 59-61) in at least one of the pair of scissors in a plate thickness direction of the scissors (Figures 2A-2B: direction along the axis of pin 24 which is the direction perpendicular to cutting surfaces 17 and 19) is varying in the longitudinal direction of the scissors (Figures 2A and 4A disclose that the distal end portion of uncoated surfaces 20 and 22 have a reduced width compared to the proximal end portion of uncoated surfaces 20, thus the width of uncoated surface 22 varies along the longitudinal axis of the scissors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii so that a width dimension of the electrode region is varying in the longitudinal direction of the scissors as taught by Kese to be more useful and more effective in certain surgical procedures depending upon the cutting and grasping requirements for the procedure (Kese Col. 8, line 60 – Col. 9, line 4).
However, Stone discloses a device wherein the electrode regions (Figure 6: conductive pathways 62 and 64) are inclined from an inner surface side to an outer surface side in a direction away from the other one of the scissors (Figure 6: angled cutting surfaces 87 and 88 and Col. 6, lines 15-29 and 52-57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with the inclined surfaces on the scissors disclosed in Stone in order to assist in moving each of the scissors between open and closed positions (Col. 8, lines 14-21).
Regarding claim 3, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 1, and Ishii further discloses a device wherein the recessed portion is recessed in an arc shape (Figure 6: concave portion 15a and [0100]).
Regarding claim 5, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 1, and Ishii further discloses a device wherein the scissors have a plurality of recessed portions including the recessed portion (Figure 6: concave portions 15a, 15b, and 15c) such that the plurality of recessed portions are formed with the projecting portion forming a boundary ([0101]: “In this case, the concave portion 15a to 15c are formed so as to be separated from each other, and each of the flat and linear cutting portions 13 is formed between spaces in the concave portion 15a to 15c.”), and the recessed portion is formed on a distal side of the scissors (Figure 6: concave portion 15a is formed on the distal side of scissor piece 12) such that the width dimension of the electrode region is larger than a width dimension of one of the recessed portions on an opposite side with respect to the projecting portion (Figure 6 and [0103] and [0070]). Distal side can be interpreted broadly.
Regarding claim 6, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 1, and Ishii further discloses a device wherein the scissors have a plurality of projecting portions including the projecting portion and formed at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and 15b and 15c), such that a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other ([0056]: “the cutting portions 13 and 23 excluding the claw portion 14 and the concave portions 15 and 25 are formed so as to have flat and linear shapes extending in a tip end-base end direction” and a flat and linear shape indicates that the widths are equal and [0091]).
Regarding claim 7, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 1, and Ishii further discloses a device wherein the electrode region on the top surface of the projecting portion (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b) has a width that is equal to or smaller than a narrowest width of the electrode region formed on the blade surface ([0091]) other than the top surface of the projecting portion ([0028]: “the cutting portions are formed so as to have flat and linear shapes extending in the tip end-base end direction” and a flat and linear shape indicates that the widths are equal).

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kese and Stone, further in view of Hess et al., US 20170056038, herein referred to as “Hess”.
Regarding claim 8, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 1, but does not disclose a device wherein the electrode region is formed to be wider toward the distal side of the scissors. 
However, Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward a distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([0035]).
Regarding claim 9, Ishii in view of Kese and Stone and Hess discloses the high frequency device according to claim 8, with Ishii disclosing a device including the electrode region (Figure 6: cutting portions 13 and 23 and [0091]). 
Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side and proximal side can be interpreted broadly. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the width dimension of the electrode region is formed to be wider in a distal side portion of the projecting portion than in a proximal side portion of the projecting portion on the blade surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([0035]).
Regarding claim 10, Ishii in view of Kese and Stone and Hess discloses the high frequency treatment device according to claim 9, and Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have a plurality of projecting portions including the projecting portion and formed at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c).
Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the width dimension of the electrode region is formed to be wider toward the distal side in a stepwise manner from each of the projecting portions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]).
Regarding claim 11, Ishii in view of Kese and Stone and Hess discloses the high frequency treatment device according to claim 9, and Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have a plurality of projecting portions including the projecting portion and formed at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c).
Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly as there is no mention as to which side of the scissors is seen as the distal side. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the width dimension of the electrode region is wider toward the distal side on a surface of the projecting portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]).
Regarding claim 12, Ishii in view of Kese and Stone discloses the high frequency device according to claim 1, with Ishii disclosing a device including the blade surface (Figure 6: cutting portions 13 and 23). Ishii in view of Kese and Stone does not explicitly teach a device wherein the blade surface is wider on a distal side of the scissors than on a proximal side such that the width dimension of the electrode region is wider in a wide portion on the blade surface than in a narrow portion on the blade surface.
However, Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side and proximal side can be interpreted broadly. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the blade surface is wider on a distal side of the scissors than on a proximal side such that the width dimension of the electrode region is wider in a wide portion on the blade surface than in a narrow portion on the blade surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([0035]).
Regarding claim 13, Ishii in view of Kese and Stone and Hess discloses the high frequency treatment device according to claim 12, and Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have a blade surface (Figure 6: cutting portions 13 and 23) and have a plurality of projecting portions including the projecting portion and formed at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c).
Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly as there is no mention as to which side of the scissors is seen as the distal side. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the blade surface is formed to be wider in a distal side portion of the projecting portion than in a proximal side portion of the projecting portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]).
Regarding claim 14, Ishii in view of Kese and Stone and Hess discloses the high frequency treatment device according to claim 13, and Ishii discloses a device wherein the width dimension of the electrode region ([0091]) on the blade surface (Figure 6: cutting portions 13 and 23) is substantially constant  ([0028]: “the cutting portions are formed so as to have flat and linear shapes extending in the tip end-base end direction” and a flat and linear shape indicates that the width is substantially constant )in the distal side portion of the projecting portion and in the proximal side portion of the projecting portion  (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and between concave portions 15b and 15c).
Regarding claim 15, Ishii in view of Kese and Stone and Hess discloses the high frequency treatment device according to claim 12, and Ishii discloses a device wherein the scissors (Figure 6: scissors 100) have an electrode region ([0091]) on the blade surface (Figure 6: cutting portions 13 and 23).
Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed to be wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly as there is no mention as to which side of the scissors is seen as the distal side. Since the blade surface and the electrode region have the same size, shape, and relative placement in Ishii, it follows that modifying Ishii with the shape of the scissors disclosed in Hess results in a device wherein the width dimension of the electrode region on the blade surface is changed to be continuously wider from the proximal side toward the distal side of the scissors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]).

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kese and Hess.
Regarding claim 48, Ishii teaches a medical high frequency treatment device (Figure 1: scissors 100) comprising: a high frequency ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”) treatment device knife (Figure 6: cutting portions 13 and 23) having a pair of scissors (Figure 6: scissor pieces 12 and 22) configured to incise a biological tissue ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”), and a pivot shaft (Figure 6: turning pivot 29 and [0056]: “The scissors 100 for an endoscope include a pair of the scissor pieces 12 and 22 that face and overlap each other and are pivotally supported by a turning pivot 29 (refer to FIGS. 2 and 3) extending in an overlapping direction so as to be able to be opened and closed, and an operation wire 30.”) intersecting a plate surface direction of the scissors (Figure 6 and [0058]) and axially supporting proximal portions of the pair of scissors (Figure 6 and [0058] and [0064]: “the link pieces 17 and 27 configure a four-bar link mechanism by which the tip end treatment portion 10 is driven so as to be opened and closed while having the turning pivot 29 as a fulcrum”) such that the pair of scissors is configured to shear the biological tissue by pivoting in a direction closer to each other ([0058] and [0066]-[0067]), wherein each of the pair of scissors is formed in an elongated plate shape (Figure 6: scissor pieces 12 and 22 have an elongated plate shape) and has a blade surface (Figure 6: cutting portions 13 and 23), such that each surface of the pair of scissors includes a non-conductive layer forming a formation region (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]), and that the blade surface has an electrode region ([0091]) where the non-conductive layer is not formed (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]). Ishii does not explicitly disclose a treatment device wherein the blade surface is formed such that a width dimension of the electrode region in at least one of the pair of scissors in a plate thickness direction of the scissors is varying in the longitudinal direction of the scissors and that the electrode region is formed wider toward a distal side of the scissors.
However, Kese teaches a medical high frequency treatment device (Figure 2A: instrument 40) wherein the width dimension of the electrode region (Figure 2A: grasping surfaces 20 and 22 act as electrodes as described in Col. 6, lines 59-61) in at least one of the pair of scissors in a plate thickness direction of the scissors (Figures 2A-2B: direction along the axis of pin 24 which is the direction perpendicular to cutting surfaces 17 and 19) is varying in the longitudinal direction of the scissors (Figures 2A and 4A disclose that the distal end portion of uncoated surfaces 20 and 22 have a reduced width compared to the proximal end portion of uncoated surfaces 20, thus the width of uncoated surface 22 varies along the longitudinal axis of the scissors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii so that a width dimension of the electrode region is varying in the longitudinal direction of the scissors as taught by Kese to be more useful and more effective in certain surgical procedures depending upon the cutting and grasping requirements for the procedure (Kese Col. 8, line 60 – Col. 9, line 4).
However, Hess discloses a device (Figure 4A: jaw assembly 435) wherein the electrode region is formed wider toward the distal side of the scissors (Figure 4A and [0035]: “For example, in some instances the jaw(s) are wider and/or thicker at a distal end as compared to an intermediate portion of the same jaw(s).”). Distal side can be interpreted broadly as there is no mention as to which side of the scissors is seen as the distal side. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii with an electrode region that is wider toward the distal end of the scissors as taught by Hess in order to effectively perform multiple modes of dissection ([Hess 0035]).
Regarding claim 49, Ishii in view of Kese and Hess discloses the high frequency treatment device according to claim 48, and Ishii further discloses a device wherein the recessed portion is recessed in an arc shape (Figure 6: concave portion 15a and [0100]).
Regarding claim 50, Ishii in view of Kese and Hess discloses the high frequency treatment device according to claim 48, and Ishii further discloses a device wherein the scissors have a plurality of recessed portions including the recessed portion (Figure 6: concave portions 15a, 15b, and 15c) such that the plurality of recessed portions are formed with the projecting portion forming a boundary ([0101]: “In this case, the concave portion 15a to 15c are formed so as to be separated from each other, and each of the flat and linear cutting portions 13 is formed between spaces in the concave portion 15a to 15c.”), and the recessed portion is formed on a distal side of the scissors (Figure 6: concave portion 15a is formed on the distal side of scissor piece 12) such that the width dimension of the electrode region is larger than a width dimension of one of the recessed portions on an opposite side with respect to the projecting portion (Figure 6 and [0103] and [0070]). Distal side can be interpreted broadly.
Regarding claim 51, Ishii in view of Kese and Stone discloses the high frequency treatment device according to claim 48, and Ishii further discloses a device wherein the scissors have a plurality of projecting portions including the projecting portion and formed at mutually different positions in the longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b and 15b and 15c) such that a width of the electrode region on each of top surfaces of the plurality of projecting portions are equal to each other ([0056]: “the cutting portions 13 and 23 excluding the claw portion 14 and the concave portions 15 and 25 are formed so as to have flat and linear shapes extending in a tip end-base end direction” and a flat and linear shape indicates that the widths are equal and [0091]).

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kese and Hess.
Regarding claim 52, Ishii teaches a medical high frequency treatment device (Figure 1: scissors 100) comprising: a high frequency ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”) treatment device knife (Figure 6: cutting portions 13 and 23) having a pair of scissors (Figure 6: scissor pieces 12 and 22) configured to incise a biological tissue ([0067]: “In a state where the scissor pieces 12 and 22 grip the biological tissue 200, when a high frequency voltage (will be described later) is applied to both the scissor pieces 12 and 22, the biological tissue 200 is cauterized and incised.”), and a pivot shaft (Figure 6: turning pivot 29 and [0056]: “The scissors 100 for an endoscope include a pair of the scissor pieces 12 and 22 that face and overlap each other and are pivotally supported by a turning pivot 29 (refer to FIGS. 2 and 3) extending in an overlapping direction so as to be able to be opened and closed, and an operation wire 30.”) intersecting a plate surface direction of the scissors (Figure 6 and [0058]) and axially supporting proximal portions of the pair of scissors (Figure 6 and [0058] and [0064]: “the link pieces 17 and 27 configure a four-bar link mechanism by which the tip end treatment portion 10 is driven so as to be opened and closed while having the turning pivot 29 as a fulcrum”) such that the pair of scissors is configured to shear the biological tissue by pivoting in a direction closer to each other ([0058] and [0066]-[0067]), wherein each of the pair of scissors is formed in an elongated plate shape (Figure 6: scissor pieces 12 and 22 have an elongated plate shape) and has a blade surface (Figure 6: cutting portions 13 and 23) such that each surface of the pair of scissors includes a non-conductive layer forming a formation region (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]), and that the surface of the blade has an electrode region ([0091]) where the non-conductive layer is not formed (Figure 3 [while a different embodiment from Figure 6, it shows similar features when the scissors are open]: insulation coats 18 and 28 and [0086]), one of the pair of scissors (Figure 6: scissors 100) has a projecting portion (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 below), a distal claw portion (Figure 6: claw portion 14) and a recessed portion (Figure 6: concave portion 15a, also see Figures 1 and 2 below) such that the projecting portion is projecting toward the other one of the pair of scissors and formed in an intermediate portion in a longitudinal direction of the scissors (Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 below), that the distal claw portion is protruding toward the other one of the pair of the scissors and formed at the tip of the scissors in the longitudinal direction of the scissors (Figure 6: claw portion 14 protrudes towards scissor piece 22 and is formed at the tip of scissor piece 12 in the longitudinal direction),  and that the recessed portion (Figure 6: concave portion 15a) is formed between the distal claw portion (Figure 6: claw portion 14) and the protruding portion Figure 6: the portion of cutting portions 13 between concave portions 15a and 15b, also see Figures 1 and 2 above; Figure 6: concave portion 15a is between claw portion 15 and the projecting portion) and is recessed away from the other one of the pair of the scissors (Figure 6: concave portion 15a), the blade surface includes a top surface of the projecting portion, a surface of the recessed portion (Figure 6: cutting portion 13) and a top surface of the distal claw portion (Figure 6: claw portion 14) and that the electrode region is continuous from the top surface of the projecting portion to at least a portion of the top surface of the distal claw portion ([0091]). Ishii does not explicitly disclose a treatment device wherein a width dimension of the electrode region in at least one of the pair of scissors in a plate thickness direction of the scissors is varying in the longitudinal direction of the scissors and that the electrode region is formed wider toward a distal side of the scissors.
However, Kese teaches a medical high frequency treatment device (Figure 2A: instrument 40) wherein the width dimension of the electrode region (Figure 2A: grasping surfaces 20 and 22 act as electrodes as described in Col. 6, lines 59-61) in at least one of the pair of scissors in a plate thickness direction of the scissors (Figures 2A-2B: direction along the axis of pin 24 which is the direction perpendicular to cutting surfaces 17 and 19) is varying in the longitudinal direction of the scissors (Figures 2A and 4A disclose that the distal end portion of uncoated surfaces 20 and 22 have a reduced width compared to the proximal end portion of uncoated surfaces 20, thus the width of uncoated surface 22 varies along the longitudinal axis of the scissors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ishii so that a width dimension of the electrode region is varying in the longitudinal direction of the scissors as taught by Kese to be more useful and more effective in certain surgical procedures depending upon the cutting and grasping requirements for the procedure (Kese Col. 8, line 60 – Col. 9, line 4).
Regarding claim 53, Ishii in view of Kese discloses the high frequency treatment device according to claim 52, and Ishii further discloses a device wherein the recessed portion is recessed in an arc shape (Figure 6: concave portion 15a and [0100]).
Regarding claim 54, Ishii in view of Kese discloses the high frequency treatment device according to claim 53, and Ishii further discloses a device wherein the scissors have a plurality of recessed portions including the recessed portion (Figure 6: concave portions 15a, 15b, and 15c) such that the plurality of recessed portions are formed with the projecting portion forming a boundary ([0101]: “In this case, the concave portion 15a to 15c are formed so as to be separated from each other, and each of the flat and linear cutting portions 13 is formed between spaces in the concave portion 15a to 15c.”), and the recessed portion is formed on a distal side of the scissors (Figure 6: concave portion 15a is formed on the distal side of scissor piece 12) such that the width dimension of the electrode region is larger than a width dimension of one of the recessed portions on an opposite side with respect to the projecting portion (Figure 6 and [0103] and [0070]). Distal side can be interpreted broadly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                   

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794